Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawing objection has been withdrawn.
Response to Amendment
Claims 1, 5-6, 8-9, 11-15, 19-20, 22-23 and 25-29 are still pending. 
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. 
(A) On page 3 of the Remarks, applicant asserts “Paragraph [0138] of Suresh indicates that "...The collected data may be used to create a multi-dimensional finite element model and/or image of the heart..." (emphasis added). From this, it is clear that "the entire data set" refers to the acquired images alone, as opposed to the acquired images and the reference data. As such, it is clear that the diagnostic model in Suresh is patient-specific and is determined independently of the reference data. As such, Suresh does not teach or suggest "analyse a plurality of reference data sets, each reference data set comprising at least one image, the analysis comprising identifying at least one feature in each image; calculate at least one metric in dependence on the at least one identified feature; acquire outcome data associated with at least some of the reference data sets; and compile the diagnostic model in dependence on the at least one calculated metric and the associated outcome data," as recited in Claim 1”
(A) Response: Examiner respectfully disagree with applicant’s argument. Suresh discloses in the Abstract, “The method may include inputting patient data and creating a computerized interactive model of a heart based on the patient data. The model may include features. The model may simulate at least one proposed cardiac intervention by adding or deleting features to the model, and determining the effects of the proposed cardiac simulation upon the entire model. Simulations may be repeated to allow the user to determine an optimal cardiac intervention.". Additionally, contrary to applicant’s assertion, Suresh does indeed disclose on para [0033]; “method of assessing a treatment of heart tissue from a human heart may include providing one or more images of heart tissue from the heart to a computer system. One or more features of the image may be modified. The computer system may be used to compare the modification of at least one feature of the image to one or more heart reference features in a database to assess the state of the human heart. The database may include data from one or more prior treatments of heart tissue from one or more human hearts”. Thus, it is apparent that the entire data set is the acquired images, and the reference data, although reference data sets are images with identified cardiac features which will be used to generate the model. 
Suresh further disclose calculating the metric of identified feature on para [0299] “A computerized method may assign a value to a section based upon a feature of that section. In an embodiment, a feature may include a color of that section. It should be noted that the term "color" may include grayscale images. A feature may include a color due to the use of enhanced MRI imaging. A color value may be used to determine a viability of that section or an adjoining section. A computer system may determine the viability of the portion of a heart by determining which sections, within the analyzed portion, are assigned a certain color value”. 
Suresh also disclose acquiring outcome of the reference data on para [0267] “The outcome predictor may include a hemodynamic model, a physiological model, and other models for calculating features of the heart model”.
 Suresh further disclose on para [0494] compiling the diagnosed model for the” entire data set”, the entire dataset includes calculated metric and the associated outcome data. Therefore, applicant’s argument is not persuasive.
(B) On page 4 of the Remarks, applicant asserts “The live feed model derived from the acquired images is compared to the reference data. This is not and cannot be considered to be the same as comparing a first image of the reference data set to a second image of the reference data, as required by Claim 1. Following on from the above, it therefore is clear that Suresh is silent on the processor being configured to "calculate the at least one metric in dependence on the one or more difference identified between each pair of corresponding first and second features" and the first image comprising "a first end systolic image" and the second image comprising "a second end diastolic image", wherein "the one or more difference identified between each pair of corresponding first and second features represents a cardiac cyclic change," as recited in Claim 1”.
(B) Response: Examiner respectfully disagrees for the following reasons. Examiner directs applicant’s attention to Suresh on para [0017] which discloses “An image may include a plurality of features. A first modification may be performed on at least one of the plurality of features. One or more second modifications may be performed on at least one of the plurality of features. The first modification may be compared to at least one of the second modifications. In some embodiments, a plurality of images may be included and an at least a three-dimensional model created from some of the images”. By definition from the claim language e.g., claim 1, reference data sets "comprising" image(s) and at least a cardiac feature is identified from the image. Thus, reference data sets are images with identified cardiac features which will be used to generate the model. 
Suresh further disclose calculating the metric of difference identified between first and second features on para [0265] “The finite element model may use known methods described herein to calculate the reaction of different features to changes in another element. For example, geometric alterations may in turn have effects on various other cardiac performance characteristics (e.g., smaller ventricles may have lower wall stress and may result in better contractility)”. 
Suresh further disclose a first end systolic image and a second end diastolic image on para [0292] “These images may include a combination of sections of the heart imaged during one cardiac cycle, so that each section contains a complete cycle. These sections may be combined to create one composite image. FIG. 45 depicts electrocardiogram 324 displaying a full cardiac cycle from diastole 326 to systole 328 of a heart as an example of a measured cardiac cycle. The images at the end of systole and the end of diastole are identified, shown in FIG. 46”. Suresh also disclose difference identified between first and second features represents a cardiac cyclic change on para [0374]; “Features may be identified by the computer system by comparing varying contrasts of portions of the provided images…..The four-dimensional image may display the heart going through an entire cardiac cycle, from systolic to diastolic”. Therefore, applicant’s argument is not persuasive.
On page 4-5 of the Remarks, applicant asserts “The input parameters for assessing whether a given candidate is suitable for treatment are updated based on new data, not the diagnostic model as required by Claim 1. As such, Suresh does not teach or suggest "wherein the diagnostic model is updated when new outcome data associated with a corresponding set of data in the reference data set becomes available or when the outcome data associated with a corresponding set of data in the reference data set is updated," as recited in Claim 1”.
Response: Examiner respectfully disagree with applicant’s argument. Suresh discloses on para [0213] “Cardiac treatments may be assessed/determined by analysis of a model of each procedure (procedure not being limited merely to a surgical procedure). Treatments may also be assessed relative to a database of heart models, where the database of heart models may include, but is not limited to, data from prior cardiac surgical procedures and/or treatments, expert opinions (e.g., cardiac surgeon specialists), and/or data derived and/or extrapolated from prior cardiac surgical procedures/treatments and/or expert opinions. Databases may be continually updated as new information is gathered. New information may be in the form of procedures modeled by users and input into the system”. Therefore, applicant’s argument is not persuasive.
Applicant’s arguments focused mainly on claim 1, and the rest of the
arguments with respect to remaining claims stand and fall with claim 1. Nevertheless,
applicants’ arguments have been considered but are moot because the revised grounds of rejection are necessary to reflect the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-6, 8-9, 11-12, 14-15, 19-20, 22-23, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al. (US 20040153128 A1) for the same reasons as set forth in the last Office Action.  The ground of rejection is repeated below.
 Regarding claim 1, Suresh teaches a system for generating a cardiac diagnostic model (see Abstract, para [0015]; “Cardiac instruments may be designed from the model and/or images created. Cardiac instruments may include patient specific templates and/or patient specific instruments for use before, during, and/or after a cardiac intervention”), the system comprising a processor  (see para [0146]; “In general, the term "computer system" generally refers to any device having a processor that executes instructions from a memory medium”) configured to: analyse a plurality of reference data sets, each reference data set comprising at least one image, the analysis comprising identifying at least one feature in each image (see Abstract, para [0016]; “A method may include comparing one feature of one image of the one or more images of heart tissue from the heart to one or more reference features in a database to assess a state of the heart. In some embodiments, a plurality of images may be provided to a computer system and an at least a three-dimensional model created from at least some of the images. A feature of the multi-dimensional model/image may be compared to a database of heart features” see also para [0033]; “method of assessing a treatment of heart tissue from a human heart may include providing one or more images of heart tissue from the heart to a computer system. One or more features of the image may be modified. The computer system may be used to compare the modification of at least one feature of the image to one or more heart reference features in a database to assess the state of the human heart. The database may include data from one or more prior treatments of heart tissue from one or more human hearts”. Thus, it is apparent that the entire data set is the acquired images, and the reference data, although reference data sets are images with identified cardiac features which will be used to generate the model); calculate at least one metric in dependence on the at least one identified feature (see para [0122]; “FIG. 79 depicts an embodiment of a multi-dimensional image of the integrated variance matrices” see also para [0299] “A computerized method may assign a value to a section based upon a feature of that section. In an embodiment, a feature may include a color of that section. It should be noted that the term "color" may include grayscale images. A feature may include a color due to the use of enhanced MRI imaging. A color value may be used to determine a viability of that section or an adjoining section. A computer system may determine the viability of the portion of a heart by determining which sections, within the analyzed portion, are assigned a certain color value”); acquire outcome data associated with at least some of the reference data sets; (see para [0267] “The outcome predictor may include a hemodynamic model, a physiological model, and other models for calculating features of the heart model”; and compile the diagnostic model in dependence on the at least one calculated metric and the associated outcome data (see para [0494]; “Data from two or more Hough transform integrations may be compiled to generate a global Hough transform for the entire data set” see also para [0432-0437]; “The Hough transform is a method used in pattern recognition. The Hough transform is typically used for target identification. The Hough transform is used in computerized image processing and may detect arbitrary shapes in images given a parameterized description of the arbitrary shape sought” the entire dataset includes calculated metric and the associated outcome data), wherein each reference data set comprises first and second images (see para [0017] “An image may include a plurality of features. A first modification may be performed on at least one of the plurality of features. One or more second modifications may be performed on at least one of the plurality of features. The first modification may be compared to at least one of the second modifications. In some embodiments, a plurality of images may be included and an at least a three-dimensional model created from some of the images”. By definition from the claim language e.g., claim 1, reference data sets "comprising" image(s) and at least a cardiac feature is identified from the image. Thus, reference data sets are images with identified cardiac features which will be used to generate the model” see also para [0034]; “a method of creating multi-dimensional human heart tissue images may include providing a plurality of images of human heart tissue to a computer system. One or more of the images of human heart tissue may have been collected using a specified protocol. The plurality of images may be at least two-dimensional. At least one second image may be created using the computer system. The second image may be at least three-dimensional”), the processor being configured to analyse each reference data set to: identify at least one first feature in the first image, and identify at least one second feature in the second image, each at least one first feature being paired with a corresponding one of the at least one second feature; (see Fig. 14 disclose different features of the heart paired, para [0017]; “An image may include a plurality of features. A first modification may be performed on at least one of the plurality of features. One or more second modifications may be performed on at least one of the plurality of features. The first modification may be compared to at least one of the second modifications. In some embodiments, a plurality of images may be included and an at least a three-dimensional model created from some of the images”); and compare each pair of corresponding first and second features to identify one or more difference therebetween (see para [0512]; “The method may assess a position of one or more heart features during the creation of the model. A position of one or more similar heart features may be assessed in the live feed image. The position of a heart feature within the model may be compared to the similar heart feature within the live feed image. Comparing the two positions may allow for a more accurate superposition of the model and the live feed image. Superimposing these two images may allow the user to more accurately carry out the proposed surgical procedure. The superimposed images may allow the user to better orient himself and more quickly and easily identify features within the heart”); wherein the processor is configured to calculate the at least one metric in dependence on the one or more difference identified between each pair of corresponding first and second features (see para [0122]; “FIG. 79 depicts an embodiment of a multi-dimensional image of the integrated variance matrices” see para [0482]; “A software system may be developed to encompass more and more metric values requested by clinical users” see also para [0265] “The finite element model may use known methods described herein to calculate the reaction of different features to changes in another element. For example, geometric alterations may in turn have effects on various other cardiac performance characteristics (e.g., smaller ventricles may have lower wall stress and may result in better contractility); wherein the first image comprises a first end systolic image and the second image comprises a second end diastolic image (see para [0089]; “FIG. 46 depicts an embodiment of a comparison of systole and diastole images of a ventricle to show effect of wall thickening” see also para [0192-0193]; “An end diastolic volume of a portion of a heart from a specific patient may be assessed by providing at least one image to a computer system….An end systolic volume of a portion of a heart from a specific patient may be assessed by providing at least one image to a computer system”), the one or more difference identified between each pair of corresponding first and second features represents a cardiac cyclic change (see para [0088]; “FIG. 45 depicts an electrocardiogram and images of a ventricle during various stages of a cardiac cycle” see also para [0224]; “Once the three-dimensional model is created, a time frame of the heart over which all the images were made may be added to show the heart movement during its cardiac cycle”); wherein the outcome data comprises diagnostic information and is associated with a corresponding set of data in the reference data set (see para [0241]; “With the information provided by the computer model the user may proceed with the intervention as defined by the specifications with some assurance that the result is optimized (162)”); and wherein the diagnostic model is updated when new outcome data associated with a corresponding set of data in the reference data set becomes available or when the outcome data associated with a corresponding set of data in the reference data set is updated (see para [0213] “Cardiac treatments may be assessed/determined by analysis of a model of each procedure (procedure not being limited merely to a surgical procedure). Treatments may also be assessed relative to a database of heart models, where the database of heart models may include, but is not limited to, data from prior cardiac surgical procedures and/or treatments, expert opinions (e.g., cardiac surgeon specialists), and/or data derived and/or extrapolated from prior cardiac surgical procedures/treatments and/or expert opinions. Databases may be continually updated as new information is gathered. New information may be in the form of procedures modeled by users and input into the system”).  
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Suresh further teach wherein the processor is configured to label the images in dependence on the outcome data (see para [0443]; “Assuming that every three-dimensional model across the cardiac cycle is created in a uniform manner, vertices may be labeled as septal in the non-viable tissue phase. These vertex labels may be used throughout the rest of the cardiac cycle”).  
Regarding claim 6, the rejection of claim 5 is incorporated herein. 
Suresh further teach wherein the label distinguishes between different classifications (see para [0478]; “In cases where the non-viable tissue at a sample line does not extend from the epicardium to the endocardium, the scar may be classified as sub-endocardial (as depicted in FIG. 74)”).  
Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Suresh further teach the diagnostic information comprises a record of a cardiac event, such as a myocardial infarction (see para [0148-0149]; “Some additional features of the patient's heart that may be captured and/or calculated include: a. Myocardial stiffness” see also para [0342]; “This prediction may be correlated to displays of viable tissue so that if the patient has had a myocardial infarction and has dead tissue”).  
Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Suresh further teach wherein the outcome data comprises a record of stenosis greater than a threshold value (see para [0294]; “Scar tissue typically begins forming on the interior of the heart because vessels deliver blood to the exterior tissue first and the interior tissue last. Therefore, if there is an interruption of blood flow, interior cardiac tissue may be the first to suffer stress and/or disease….. a length of a scar may be measured. The scar may be measured as a percentage of the perimeter of the endocardial boundary. The scar may be measured automatically by a computer system. A result of the measurement of the scar may be used as one factor in assessing a condition of a left ventricle. In an embodiment, a length of a scar may be measured by taking a predetermined slice from a model of a left ventricle (e.g., a slice from a four-chamber view of the heart) and measuring a perimeter length, P, of the ventricle and a length of a scar, Q. The scar may be assessed by dividing Q by P. If Q/P is, for example, greater than about 50%, then the left ventricle is potentially suitable for reconstruction” see also para [0342]; “The dye flows through the arterial system with the blood and may be imaged with X-rays to identify where the constricted points of the arterial vessels are located. The arterial system may be mapped using the flow of dye. A finite element model may be applied to the system to determine the width of the vessels, location of constrictions, etc. The model may predict how much blood is flowing to each portion of the heart. This prediction may be correlated to displays of viable tissue so that if the patient has had a myocardial infarction and has dead tissue” location of constriction implies stenosis).  
Regarding claim 11, the rejection of claim 1 is incorporated herein. 
Suresh further teach wherein the processor is configured to determine a weighting for at least some of the calculated metrics, each weighting being determined in dependence on the outcome data associated with a given one of the reference data sets (see para [0495]; “One parameter may include distance from the area to the approximate center. Individual parameters may be weighted relative to one another. In one embodiment, parameters may be weighted equally”).  
Regarding claim 12, the rejection of claim 11 is incorporated herein. 
Suresh further teach wherein the diagnostic model is compiled in dependence on the calculated metrics and the associated weightings (see para [0494]; “Data from two or more Hough transform integrations may be compiled to generate a global Hough transform for the entire data set” see also para [0432-0437]; “The Hough transform is a method used in pattern recognition. The Hough transform is typically used for target identification. The Hough transform is used in computerized image processing and may detect arbitrary shapes in images given a parameterized description of the arbitrary shape sought”).  
Regarding claim 14, the rejection of claim 1 is incorporated herein. 
Suresh further teach wherein the processor is configured to analyze further reference data sets; and to update the diagnostic model in dependence on the analysis of the further reference data sets (see para [0213]; “Databases may be continually updated as new information is gathered. New information may be in the form of procedures modeled by users and input into the system” see para [0377]; “The database may be constantly updated and refined as needed or desired”).  
Regarding claim 15, the scope of claim 1 is fully incorporated, and the rejection of claim 1 is equally applicable.
Regarding claim 19, the rejection of claim 5 is equally applicable.
Regarding claim 20, the rejection of claim 6 is equally applicable.
Regarding claim 22, the rejection of claim 8 is equally applicable.
Regarding claim 23, the rejection of claim 9 is equally applicable.
Regarding claim 25, the rejection of claim 11 is equally applicable.
Regarding claim 26, the rejection of claim 12 is equally applicable.
Regarding claim 27, the rejection of claim 13 is equally applicable.
Regarding claim 28, the rejection of claim 14 is equally applicable.
Regarding claim 29, Suresh further teach A non-transitory computer-readable medium having a set of instructions stored therein which, when executed, cause a processor to perform the method claimed in claim 15 (see para [0016]; “A system may include system memory coupled to the CPU. System memory may store one or more computer programs executable by the CPU. The computer programs may be executable to perform the method. In an embodiment, a carrier medium may store program instructions executable to carry out the method of diagnosing a disease in a heart. In some embodiments, a report for the diagnosis of the heart may be prepared”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh in view of Liang (US 20060074315 A1) (IDS) for the same reasons as set forth in the last Office Action.  The ground of rejection is repeated below.
Regarding claim 13, the rejection of claim 1 is incorporated herein. Suresh in the combination does not teach as further claimed but
Liang teaches wherein the processor is configured to implement a machine learning algorithm to generate the diagnostic model (see para [0022]; “As another example, the processor 12 is implemented using machine learning techniques, such as training a neural network using sets of training data obtained from a database of patient cases with known diagnosis”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Liang in order to analyze patient data and output a diagnosis (see para [0022]).
Regarding claim 27, the rejection of claim 13 is equally applicable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668                                                                                                                                                                                            

/VU LE/            Supervisory Patent Examiner, Art Unit 2668